Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0037)

Complainant
v.

V. J.’s Country Pantry, Inc. / Joseph Biger
d/b/a VJ’s Country Pantry,

Respondent.
Docket No. C-15-838
Decision No. CR3676

Date: March 4, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, V. J.’s Country Pantry, Inc. / Joseph Biger d/b/a VJ’s Country
Pantry, at 36888 Huron River Drive, New Boston, Michigan 48164, and by filing a copy
of the complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that VJ’s Country Pantry impermissibly sold
cigarettes to minors, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks
to impose a $250 civil money penalty against Respondent VJ’s Country Pantry.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 9, 2015, CTP served the
complaint on Respondent VJ’s Country Pantry by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent VJ’s Country Pantry has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At approximately 1:00 p.m. on March 29, 2014, at Respondent’s business
establishment, 36888 Huron River Drive, New Boston, Michigan 48164, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Newport Kings cigarettes to a person younger than 18 years of age;

e Ina warning letter dated May 29, 2014, CTP informed Respondent of the
inspector’s March 29, 2014 observation, and that such an action violates federal
law, 21 C.F.R. § 1140.14(a). The letter further warned that Respondent’s failure
to correct its violation could result in a civil money penalty or other regulatory
action;

e At approximately 9:35 a.m. on August 1, 2014, at Respondent’s business
establishment, 36888 Huron River Drive, New Boston, Michigan 48164,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Newport Box cigarettes to a person younger than 18 years of age.

These facts establish Respondent VJ’s Country Pantry’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years
of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.

Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
V. J.’s Country Pantry, Inc. / Joseph Biger d/b/a VJ’s Country Pantry. Pursuant to 21
C.F.R. § 17.11(b), this order becomes final and binding upon both parties after 30 days of
the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

